Citation Nr: 0105912	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-08 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of head 
trauma/concussion, including chronic headaches.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic right knee 
disability.

3.  Entitlement to service connection for chronic disability 
of the right ring finger.

4.  Entitlement to service connection for chronic left knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from January 1974 to 
June 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) September 1994 rating decision 
which denied service connection for left knee and right ring 
finger disabilities, and declined to reopen the claims of 
service connection for chronic right knee disability and 
residuals of head trauma.  Subsequently, the claims file was 
transferred to the Phoenix RO which now has jurisdiction of 
the case.

Appellate consideration of the matters of service connection 
for chronic left knee disability and the application to 
reopen the claim of service connection for chronic right knee 
disability will be deferred pending completion of the 
development requested in the remand below.


FINDINGS OF FACT

1.  The veteran's claim of service connection for residuals 
of head trauma/concussion, including chronic headaches, was 
denied by RO rating decision in October 1976, and no timely 
appeal therefrom was filed.

2.  Evidence received in support of the application to reopen 
the claim of service connection for residuals of head 
injury/concussion, including chronic headaches, furnished 
since the October 1976 RO rating decision, is entirely 
redundant and cumulative in nature.

3.  There is no current medical diagnosis of a chronic 
disability involving the ring finger of the veteran's right 
hand.


CONCLUSIONS OF LAWS

1.  The October 1976 RO rating decision, which denied the 
claim of service connection for residuals of head 
trauma/concussion, including chronic headaches, is final.  
38 U.S.C.A. § 4005 (West 1976) (now 38 U.S.C.A. § 7105 (West 
1991)); 38 C.F.R. § 19.153 (1976) (now 38 C.F.R. § 20.1103 
(2000)).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for residuals of head 
trauma/concussion, including chronic headaches.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  Chronic disability involving the veteran's right ring 
finger was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence claim:

Service connection for residuals of head trauma/concussion, 
including chronic headaches, was denied by RO rating decision 
in October 1976, based on findings that the evidence of 
record did not show a diagnosis of any head trauma residuals 
of service origin; no appeal from that decision was filed by 
or on behalf of the veteran.  38 U.S.C.A. § 4005 (now 
38 U.S.C.A. § 7105); 38 C.F.R. § 19.153 (now 38 C.F.R. 
§ 20.1103).  Accordingly, the October 1976 RO rating decision 
became final and is not subject to revision on the same 
factual basis, but it may be reopened on the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a).

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, that is where the 
analysis must end as the Board lacks jurisdiction to further 
review the claim.  See Barnett, 83 F.3d at 1383-84.  

Under governing regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(the Federal Circuit) noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
RO rating decision in October 1976.

Evidence of record at the time of the October 1976 RO rating 
decision included the veteran's service medical records, 
documenting "vague" complaints of headaches and syncope in 
June 1975; on examination, he indicated that he had a history 
of head trauma (without loss of consciousness) 2-3 years 
earlier but examinations, including X-ray study of the skull 
and electroencephalogram (EEG) study, showed no abnormality.  
No pertinent clinical findings were noted on service 
separation medical examination later in June 1975.

VA medical records in July 1975 document treatment for 
symptoms unrelated to the claimed residuals of head trauma.

On VA medical examination in August 1976, the veteran 
indicated that he sustained cerebral concussion during a fall 
through a hatch aboard his ship in 1974 but, on examination 
(including X-ray study of the skull and EEG study), no 
abnormality was indicated.  Headaches secondary to cerebral 
concussion, by history, were diagnosed.

Evidence submitted since the final RO rating decision in 
October 1976, includes the veteran's July 1994 application to 
reopen his service connection claim; he sought service 
connection for "traumatic brain disease," requesting a 
review of his service medical records in support of that 
claim.

Medical records from Sutter Community Hospitals (SCH), from 
April to June 1992, document treatment for symptoms and 
impairment unrelated to the veteran's claimed residuals of 
head trauma/concussion.  During the course of treatment, he 
denied prior history of dizziness, fainting spells, 
headaches, and convulsions.  

At an August 1995 RO hearing, the veteran did not provide any 
direct testimony in support of his application to reopen the 
claim of service connection for residuals of head 
trauma/concussion.  

On VA medical examination in January 1997, the veteran did 
not report any complaints referable to any head trauma 
residuals, nor were any pertinent clinical findings recorded 
on examination.

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for residuals of head trauma/concussion, 
including headaches.  Although portions of the newly-
submitted evidence were not previously of record, including 
the recent VA and private clinical records, the entirety of 
the newly-submitted clinical record is unrelated to any 
symptoms, impairment, or disability stemming from any head 
injury or trauma (of service origin or otherwise); medical 
evidence tending to indicate a diagnosis of any chronic head 
trauma residuals (of service origin or otherwise) has not 
been submitted or identified.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  
Thus, the evidence submitted in support of the application to 
reopen the claim of service connection for residuals of head 
trauma/concussion is clearly not new and material; it does 
not provide a new factual basis on which the veteran's claim 
may be considered.  38 C.F.R. §§ 3.104, 3.156.

The only evidence pertinent to the veteran's claim, submitted 
since October 1976, consists of his own general contention to 
the effect that he has "traumatic brain disease" due to 
injury in service.  As discussed above, however, his service 
medical records do not suggest that he had any injury or 
trauma to the head while in the service.  Generally, lay 
persons ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Furthermore, while complaints of headaches and syncope were 
recorded during active service in June 1975 (reportedly 
stemming from pre-service head trauma), and cerebral 
concussion by history was indicated on VA medical examination 
in August 1976, that evidence was considered by the final RO 
rating decision in October 1976.  Competent and relevant 
medical (or lay) evidence in support of the application to 
reopen the service connection claim has not been submitted or 
identified by or on behalf of the veteran.  Thus, the 
veteran's own general contention is redundant and cumulative 
as the RO had previously determined that the claimed 
residuals of head injury, including headaches, were not 
related to his active service period or any incident 
occurring therein.  Such evidence is therefore neither new 
nor material; it does not provide a new factual basis on 
which the veteran's claim may be considered.  38 C.F.R. 
§§ 3.104, 3.156.

Overall, the newly-furnished evidence is redundant and 
cumulative of evidence of record in October 1976; the final 
decision of the RO is not subject to revision on the same 
factual basis.  Not a single piece of the newly-submitted 
evidence is material within the meaning of 38 C.F.R. 
§ 3.156(a).  Such evidence does not in any way contribute to 
a more complete picture of the circumstances surrounding the 
onset of any alleged head trauma residuals.  See Hodge, 155 
F.3d at 1363.  

Based on the demonstrable lack of new and material evidence 
submitted in support of the veteran's application to reopen 
the claim of service connection for residuals of head 
trauma/concussion, including headaches, the claim may not be 
reopened and the Board lacks jurisdiction to further review 
the claim.  Barnett, 83 F.3d at 1383-84.

Service connection claim:

Service connection may be granted for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Prior to November 9, 2000, when a claimant had 
submitted a well-grounded claim, VA had a duty to assist.  
38 U.S.C.A. § 5107(a).  In order for a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996).  

Effective November 9, 2000, VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, except that no assistance is required 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  The Board 
finds that this new standard is more favorable to the veteran 
and therefore will address the issue on appeal on this basis.  
Karnas.

In this case, the Board is satisfied that the veteran has 
been adequately assisted in the development of his claim of 
service connection for chronic right ring finger disability, 
and that there are no outstanding pertinent records or other 
evidence which the RO has not obtained.  We are also 
satisfied that he has received adequate notice of each 
procedural and evidentiary protection embodied in the new 
law.

The veteran's service medical records document treatment for 
symptoms including pain and swelling of the right hand and 
right hand fingers (as well as inability to bend the fingers) 
after he fell from a ladder in January 1975.  The right fifth 
(little) finger was shown to have been fractured, but there 
was no indication of any injury to the right ring finger.  
(Service connection is currently in effect for the veteran's 
right little finger disability, but the severity of 
impairment resulting therefrom is not currently on appeal 
before the Board.)  No pertinent report or clinical findings 
were noted on service separation medical examination in June 
1975.  

VA medical records in July 1975 document complaints referable 
to the veteran's right little finger impairment, but no 
complaints referable to the right ring finger are reflected.

On VA medical examination in August 1976, the veteran 
reported symptoms and impairment of the right hand since 
service, but he did not report any specific complaints 
referable to the right ring finger, nor were any pertinent 
clinical findings recorded on examination (X-ray study of the 
right hand showed no impairment of the ring finger).

Medical records from SCH, as identified above, document 
treatment for symptoms and impairment unrelated to the 
claimed right ring finger disability.

At his August 1995 RO hearing, the veteran testified that he 
injured the right hand/wrist in service, requiring some 
medical treatment prior to service separation but no 
treatment at all since separation therefrom.  He testified 
that he had some functional impairment (primarily consisting 
of diminished grip-strength) of the right hand but, as the 
disability was not particularly bothersome, he just learned 
to live with it.  He did not provide any testimony relating 
specifically to the claimed right ring finger disability, 
other than that he did not receive any medical treatment 
therefor.

On VA medical examination in January 1997, including a review 
of the claims file, the veteran reported "right hand 
problems" associated with cold weather, but he reported no 
symptoms or impairment of the right ring finger.  The 
examiner's review of the claims file did not reveal any 
history of right ring finger injury/impairment, and the 
veteran indicated that he did not seek any medical treatment 
for right hand disability since separation from service.  X-
ray study of the right hand did not show any abnormality 
involving the ring finger, and no pertinent diagnosis was 
indicated on examination.

Generally, in decisions on claims for VA disability benefits, 
a veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When the evidence supports the claim or is in 
relative equipoise, the veteran prevails.  Gilbert, 1 Vet. 
App. at 56.  However, where the preponderance of the evidence 
is against the claim, the benefit of the doubt rule has no 
application. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for chronic right ring finger 
disability.  Although he suggested that he experienced 
symptoms and impairment involving that finger since an in-
service injury, and his service medical records document 
reports of pain and impairment involving the right hand and 
right hand fingers following a fall from a ladder in January 
1975, competent medical evidence does not indicate that the 
incident resulted in any chronic disability of the right ring 
finger.  Impairment or disability involving the right ring 
finger was not shown at the time of service separation or 
indeed at any time thereafter.  The veteran was examined and 
his entire claims file reviewed by a VA physician in January 
1997; that physician indicated that the veteran did not have 
any symptoms or impairment involving his right ring finger of 
service origin or otherwise.  

The Board is mindful of the veteran's assertions that the 
right ring finger was injured during his in-service fall from 
a ladder.  However, to establish service connection, 
competent medical evidence diagnosing a chronic disability 
and providing a nexus between that disability and service is 
required.  While his testimony concerning in-service and 
post-service manifestations cannot be ignored, as he is 
competent as a layman to describe the symptoms as he 
experiences them, see Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is not competent to make a medical diagnosis or to 
relate a medical findings to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, he is not 
competent to render a medical conclusion, that any current 
disability is etiologically related to symptomatology 
exhibited in service and/or any incident occurring therein.  
As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich, 104 F. 3d 1328.  

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.  Such is not the case in this instance 
as the weight of the evidence is against the claim.


ORDER

New and material evidence not having been submitted, the 
application to reopen the previously-denied claim for service 
connection for residuals of head trauma/concussion, including 
headaches, is denied.

Service connection for chronic right ring finger disability 
is denied.


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

In this case, the veteran testified at his August 1995 RO 
hearing, that he received medical treatment for bilateral 
knee disabilities at a VA facility in the recent past, noting 
that arthritis of both knees was diagnosed "last year."  
Thus, all available treatment records should be secured and 
associated with the veteran's claims folder prior to final 
resolution of his claim of service connection for chronic 
left knee disability, and the application to reopen the claim 
of service connection for chronic right knee disability.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any left and/or 
right knee impairment since service.  
After any necessary authorizations are 
obtained from the veteran, complete 
copies of all relevant VA and private 
reports of medical treatment (not 
already of record) should be secured and 
added to the claims folder.

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review 
the record and readjudicate the 
veteran's claim of service connection 
for chronic left knee disability and the 
application to reopen the claim of 
service connection for chronic right 
knee disability.

3.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefits sought on appeal are not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 



